Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications entered 12/22/2020

Claims cancelled	2-34;43,44,46,47,66
 
Claims pending	1,35-42,45,48-65,67-68 
Claims currently under consideration	1,35-42,45,48-65,67-68  


Priority
This application has a filing date of 06/10/2019 and is a 371 of PCT/US2017/065600 filed 12/11/2017. PCT/US2017/065600 has PRO 62/433,210 filed 12/12/2016

Withdrawn Objection(s) and/or Rejection(s)
The rejection of claims 1,35,36,38,39,40,43,44,53,54 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4,5,6,10,12-26 of U.S. Patent No. 10227583 in view of Chen et al (2016 Nature Chemical Biology 12:76-81 including online methods; public availability date 7 December 2015 - IDS entry 6/10/2019) is hereby withdrawn in view of Applicant’s filing of an approved terminal disclaimer.
The rejection of claim(s) 1,35-43,45,46,48-52,55-66 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (2016 Nature Chemical Biology 12:76-81 including online methods; public availability date 7 December 2015; IDS entry 6/10/2019) is hereby withdrawn in view of Applicant’s amendments and corresponding arguments.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,35-42,45,48-52,54-65 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2016 Nature Chemical Biology 12:76-81 including online methods; public availability date 7 December 2015 - IDS entry 6/10/2019) in view of Shipwash et al (US PG-Pub 20040005582 – IDS entry 6/10/2019).
Chen et al disclose throughout the document and especially p 77 including figure and legend and the first page of the Online Methods, a method of screening a population of variant proteins including steps of: (i)  providing a microcapillary array with millions of microcapillaries, each microcapillary having a bead immobilized native target protein, a fluorescent antibody reporter and a yeast expression system expressing a variant protein, such that variant protein(s) inherently associate(s) with the immobilized target molecule in the microcapillary with a particular affinity, and wherein the microcapillaries made from glass, thus transmit light rather than comprise an electromagnetic radiation absorbent material; (ii)  measure with an optical microscope a signal from at least one reporter that indicates association of at least one variant protein with at least one immobilized target molecule in an effort to identify at least one microcapillary of interest; and (iii) extract on two stages with a diode pumped Q-switched laser in The foregoing reads on claims 1,35,36,38,39,40,41,42,45, 
Moreover in accordance with MPEP 2115, material or article does not limit apparatus claims. Under In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)
"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." Here, like In re Otto, the variant protein and reporter element set for the in claim 35 plus further limitations thereof in claims 36-42,49-52,54 as well as cell viability agent of claims 58,59,60 do not constitute patentable distinctions from the prior art.
Chen et al do not explicitly teach a target molecule immobilized on the surface of a bead such as recited in claim 1.
Shipwash et al teach throughout the document and especially paragraphs 0167 and 0392 immobilizing proteins such as antibodies on beads per the target of claim 1.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to immobilize proteins on beads as advocated by Shipwash et al for binding assays in the manner of Chen et al.
One of ordinary skill in the art would have been motivated to immobilize proteins on beads as advocated by Shipwash et al for binding assays in the manner of Chen et al. for the benefit of mapping protein binding sites, one advantage noted by Shipwash et al in paragraph 0010.
One of ordinary skill in the art would have had a reasonable expectation of success in applying protein bead immobilization of Shipwash et al toward the assay of Chen et al in light of the considerable technological overlap between the references, 
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the current response argue: (i) not all elements are taught; and (ii) motivation is lacking since Shipwash allegedly changes the Chen mode of operation or renders Chen unsuitable for its intended purpose.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More specifically regarding (i), the fifth paragraph at p 7 of the remarks contend that while Shipwash et al teach immobilizing antibodies on beads, Shipwash et al do not teach immobilizing targets. 
In this vein, as noted in the above updated rejection above, applicant’s attention is respectfully invited to Shipwash paragraph 0167 which discloses immobilization of a multitude of binders on beads including the proteins, nucleic acids and carbohydrates  targets, indeed as recited in present dependent claim 42. The examiner submits antibodies can bind other antibodies as targets such as anti-idiotype or human anti mouse antibodies (HAMAs), etc.  
Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
More particularly regarding (ii), the paragraph spanning pp 7-8 of the remarks contends the magnetic microparticles in Chen et al are used to extract the contents of a microcapillary by being heated by absorbing laser energy and generating a cavitation bubble, whereas adding a target to such beads would compromise cell viability.
In this vein, as interpreted in MPEP 716.07, it is to be presumed that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947). Here, the examiner submits the skilled artisan would well recognize the hot magnetic microparticles in Chen may very well damage attached cells and accordingly the artisan would adapt by combining Chen’s radiation absorbing magnetic beads plus Shipwash’s  plastic beads bearing immobilized targets (binders) such as descried in paragraph 0192, as opposed to than substituting one for the other. Such a combination does not render Chen unsuitable for its intended purpose and retains the same mode of operation. 

Maintained and/or Updated Claim Rejection(s) – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,35,36,38-40,42,45,49-51,53-57.61-64,67-68 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31,33-36,38-40,42-51,54,56,57,63-77 of copending Application No. 15376588 (referred to hereafter as ‘588)  in view of Chen et al (2016 Nature Chemical Biology 12:76-81; public availability date 7 December 2015)
Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, said ‘588 claims 31,33-36,38-40,42-51,54,56,57, 63-77 represent a method of using the very system of present claims 35,36,38-40,42,45,49-51,53-57.61-64,67-68 or else represent  methodological variants of all that is recited herein present claim 1 for example or alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	The following is illustrative.
claim(s) 37,the present claims are also drawn to targets on bead surfaces	
	For ‘588 claim(s) 39 present claim 50 is drawn to fluorescent antibodies.
	For ‘588 claim(s) 46, present claim 57 is drawn to the same number of microcapillaries 
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘588 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern apparatuses for the same purpose (biological activity assay) . Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘620 “teach toward” Applicant’s presently claimed methods, especially in view of Chen et al, who teach variant expression and reporter detection on yeast cells.
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicants request that the rejection be held in abeyance and will consider filing a terminal disclaimer (TD) upon indication of allowable subject matter.
In this vein, in accordance with MPEP 804(I)(B) any abeyance of a provisional double patenting rejection concerns applications for which formal matters remain but are otherwise allowable. Here, a rejection under 35 USC 103 remains, thus until said TD is filed or Applicant persuasively argues the present claims are not obvious over 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639